      Case 6:17-cv-06788-FPG-MJP Document 171 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

VALVETECH, INC.,                                :

                  Plaintiff,                    :

       v.                                            Case No. 6:17-cv-06788-FPG-MWP
                                                :
AEROJET ROCKETDYNE, INC.,                       :
                  Defendant.
                                                :
_____________________________

               NOTICE OF AEROJET ROCKETDYNE’S MOTION TO
               ORDER VALVETECH, INC. TO SERVE A REDACTED
            VERSION OF THE REPORT OF MICHAL TIMKO LIMITED TO
                  VALVETECH’S PURPORTED TRADE SECRETS

       PLEASE TAKE NOTICE that defendant Aerojet Rocketdyne, Inc., by and through its

attorneys of record, Steptoe and Johnson, will move, on a date and at a time to be determined by

the Court, for an order: (1) requiring ValveTech to re-serve the Timko Report redacting only

information that forms the basis of its trade-secret claims and without redacting any information

currently in the possession of Aerojet Rockedyne’s employees; (2) extending the deadline for

serving responsive reports until one-month after a properly redacted Timko Report is received;

and (3) granting any other relief the Court deems warranted. The grounds for this request are set

forth in Aerojet Rocketdyne’s Memorandum in Support of Aerojet Rocketdyne, Inc’s Motion to

Order ValveTech, Inc. To Serve A Redacted Version of The Report of Michal Timko Limited to

ValveTech’s Purported Trade Secrets.

       PLEASE TAKE FURTHER NOTICE that the Memorandum, a redacted version of the

Timko Report, an unredacted version of the Timko Report, and supporting declaration are all being

submitted with a Motion to Seal. As explained in the declaration to the Motion to Seal, all
      Case 6:17-cv-06788-FPG-MJP Document 171 Filed 03/31/21 Page 2 of 2




documents being submitted under seal include information identified by ValveTech as subject to

the Protective Order in this case and/or information that has been designated export controlled.


Dated: March 31, 2021                                By: /s/ Michael B. Eisenberg
                                                        Michael B. Eisenberg
                                                        Steptoe & Johnson LLP
                                                        1114 Avenue of the Americas, 35th Fl.
                                                        New York, NY 10036
                                                        Telephone: (212) 506-3900
                                                        Fax: (212) 506-3950
                                                        meisenberg@Steptoe.com
                                                        Attorney for Defendant
                                                        AEROJET ROCKEYNYE, INC.




                                               -2-
